Order issued January            ,   2013




                                             In The
                                Qinirt nf             Tptzt13
                        fift1! Diitrict tif         ixa5 at     Jat1ai
                                       No. 05-12-01353-CV


                      GQ ENTERPRISES CORPORATION, Appellant

                                               V.

               1NAYATALI RAJANI ANt) TilE RAJANI GROUP, Appellees


                      On Appeal from the 193rd Judicial 1)istrict Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-I 1-05188


                                             ORDER

       Based on the Courfs opinion of this date, appellees’ November 26. 2012 and December 19.

201 2 motions to extend time to file response to appellant’s motion for extension of time to file

notice of appeal” are DENIED as moot.




                                                                  LANG
                                                    JUSTI C